Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
When considered as a whole and in light of the specification, claims 19-27, 29-44 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 19, 33, 36:
Leppanen a method, corresponding electronic device, and corresponding non-transitory memory, comprising:
at a first electronic device including one or more processors and a non-transitory memory  (¶ [0070]) (e.g., apparatus 30):
obtaining a gesture input directed to a first display device from a first user (¶ [0088], [0132]) (e.g., a user 18 may change the orientation of their head or view point and/or direction of their gaze; providing input to selection an area of the mediated reality to share with a further device), 
wherein the first display device (e.g., visual displays 32 that provides light) includes a first display (e.g., scene 22) (¶ [0072]), and 
the first display device is in communication with the first electronic device (¶ [0071]) (e.g., apparatus 30 comprises the apparatus 4 illustrated in FIG. 4A, one or more displays 32);
transmitting a 3D representation of the first display 
Leppanen fails to specifically show: 
transmitting a 3D representation of the first display device to a second electronic device responsive to obtaining the gesture input
receiving an input message directed to the 3D representation of the first display device from the second electronic device, wherein the input message includes an input directive obtained by the second electronic device from a second user;
and transmitting the input message to the first display device for execution by the first display device;
rendering an avatar representing the second user and the 3D representation of the first display device; 
updating at least one of body poses or hand gestures of the avatar based on the input message; obtaining an updated 3D representation of the first display device; and 
rendering the avatar with updates and the updated 3D representation of the first display device.
In the same field of invention, Rouvinez teaches: transition between virtual and augmented reality. Rouvinez further teaches: 
transmitting a 3D representation of the first display device to a second electronic device responsive to obtaining a gesture input  (¶ [0008], [0102]; fig. 12) (e.g., detecting an interaction with any of its input elements to trigger transition between virtual reality states; one of the states may include a simulation of the real world environment; the simulation may include a 3D representation of a first display device as show in fig. 12);
receiving an input message directed to the 3D representation of the first display device from the second electronic device, wherein the input message includes an input directive obtained by the second electronic device from a second user (¶ [0135]) (e.g., a user may manipulate an object in a simulation through contact with a user interface device 14) ;
and transmitting the input message to the first display device for execution by the first display device (¶  [0151]-[0153]) (e.g., a keypad that isn’t present can be projected onto an object in the virtual reality environment, or injected; control inputs from a keyboard may trigger image buffer swaps; both screen and HMD receive images at the same time, directly from the graphic card of the desktop; in other words, a user is able to interact with an augmented or virtual computer, and the interactions are reflected in an associated real computer).
However, neither Leppanen nor Rouvinez show or reasonable suggest:
rendering an avatar representing the second user and the 3D representation of the first display device; 
updating at least one of body poses or hand gestures of the avatar based on the input message; obtaining an updated 3D representation of the first display device; and 
rendering the avatar with updates and the updated 3D representation of the first display device.

As to dependent claims 20-27, 29-32, 34, 35, 37-44:
These claims are dependent upon allowable independent claims 19, 33, 36, respectively, and thus are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        4/11/2022